924 F.2d 1051Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willis T. CADDELL, Plaintiff-Appellant,v.Aaron JOHNSON, Secretary, NC Dept. of Correction;  RichardPanek;  Dean Walker;  Richard Jeffreys, Director of Nursingat Central Prison;  Steve Hagler;  Nurse Daniels;  RandiPekrun;  Joseph Hamilton;  H.A. Rosenfield;  J.W. Wade,Central Prison Correctional Officer;  S. Haun, CentralPrison Correctional Officer;  J. Mclaughlin, CorrectionalSgt., Central Prison;  Gary Dixon, CorrectionalAdministrator of Prison, Defendants-Appellees.
No. 90-7121.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1990.Decided Feb. 11, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-89-241-CRT-F)
Willis T. Caddell, appellant pro se.
Valerie Bateman, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
E.D.N.C.
DISMISSED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.


1
Willis T. Caddell appeals two orders disposing of his claims arising out of exposure to environmental tobacco smoke.  We dismiss the appeal for lack of jurisdiction, as the orders did not dispose of all claims raised in Caddell's 42 U.S.C. Sec. 1983 action.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the orders appealed from are not final orders, they are not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor are the orders appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the orders are not appealable as collateral orders under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We also deny Caddell's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED